Exhibit 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: December 16, 2009 Frank D. Martz Group Senior Vice President of Operations and Secretary (724) 758-5584 ESB FINANCIAL CORPORATION ANNOUNCES CASH DIVIDEND ESB Financial Corporation announced today that its Board of Directors at its meeting on December 15, 2009 declared a quarterly cash dividend of $.10 on the Common Stock of ESB Financial Corporation payable on January 25, 2010 to the stockholders of record at the close of business on December 31, 2009. In announcing the scheduled cash dividend, Charlotte A. Zuschlag, President and Chief Executive Officer, noted the Company's results of operations for the three months ended September 30, 2009.The Company recognized net income for the three month period ended September 30, 2009 of $3.5 million or $.29 per diluted share.
